Per Curiam. The record in this cause indicated that the purpose of the claim is for reimbursement for Claimant’s property which was lost while in the proper possession of the Respondent. The record also indicates that the Attorney General has entered into a stipulation based on the information forwarded to his office by the attorney for the Board of Regents of the Regency Universities as is evidenced by the letter marked Exhibit A attached to the stipulation. Furthermore, there is attached to the stipulation, marked Exhibit B, a bill of particulars submitted to the Respondent by the Claimant which lists the items lost and their reasonable value. Accordingly, this Court finds that this is a proper claim, and the values given are reasonable, usual and customary for the items lost. No part of this claim has been paid and the total sum outstanding is $354.49. It is hereby ordered that the Claimant be awarded, in full satisfaction of any and all claims presented to the State of Illinois under the above captioned cause, the sum of $354.49.